Name: 2005/179/EC: Commission Decision of 4 March 2005 amending Decisions 93/52/EEC and 2003/467/EC as regards the declaration that Slovenia is free of brucellosis (B. melitensis) and enzootic bovine leukosis and Slovakia of bovine tuberculosis and bovine brucellosis (notified under document number C(2005) 483) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  health
 Date Published: 2005-10-18; 2005-03-08

 8.3.2005 EN Official Journal of the European Union L 61/37 COMMISSION DECISION of 4 March 2005 amending Decisions 93/52/EEC and 2003/467/EC as regards the declaration that Slovenia is free of brucellosis (B. melitensis) and enzootic bovine leukosis and Slovakia of bovine tuberculosis and bovine brucellosis (notified under document number C(2005) 483) (Text with EEA relevance) (2005/179/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Annex A (I) (4), Annex A (II) (7) and Annex D (I) (E) thereto, Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (2), and in particular Annex A, Chapter 1, point II thereto, Whereas: (1) Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (3) lists the regions of Member States which are recognised as officially free of brucellosis (B. melitensis) in accordance with Directive 91/68/EEC. (2) In Slovenia, ovine or caprine brucellosis has been compulsorily notifiable for at least five years and no case of that disease has been officially confirmed during that period. That Member State has also prohibited vaccination against that disease for at least three years. In addition, Slovenia has undertaken to comply with certain other conditions laid down in Directive 91/68/EEC concerning random checks to be carried out following recognition of that Member State as brucellosis-free. Slovenia should therefore be recognised as officially free of brucellosis (B. melitensis) as regards ovine or caprine holdings. (3) Directive 64/432/EEC provides that Member States or parts or regions thereof may be declared officially free of tuberculosis, brucellosis and enzootic bovine leucosis as regards bovine herds subject to compliance with certain conditions set out in that Directive. (4) The lists of Member States declared free of bovine tuberculosis, bovine brucellosis and enzootic bovine leukosis are set out in Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis and enzootic-bovine-leukosis free status of certain Member States and regions of Member States as regards bovine herds (4). (5) Following evaluation by the Commission of the documentation submitted by Slovenia to demonstrate compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the freedom from enzootic bovine leukosis, the whole of that Member State should be declared officially free of enzootic bovine leukosis. (6) Following evaluation by the Commission of the documentation submitted by Slovakia to demonstrate compliance with the appropriate conditions provided for in Directive 64/432/EEC as regards the freedom from bovine tuberculosis and bovine brucellosis, the whole of that Member State should be declared officially free of bovine tuberculosis and bovine brucellosis. (7) Decisions 93/52/EEC and 2003/467/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 93/52/EEC is amended in accordance with Annex I to this Decision. Article 2 Annexes I, II and III to Decision 2003/467/EC are amended in accordance with Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 March 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 1/2005 (OJ L 3, 5.1.2005, p. 1). (2) OJ L 46, 19.2.1991, p. 19. Directive as last amended by Commission Decision 2004/554/EC (OJ L 248, 9.7.2004, p. 1). (3) OJ L 13, 21.1.1993, p. 14. Decision as last amended by Decision 2005/28/EC (OJ L 15, 19.1.2005, p. 30). (4) OJ L 156, 25.6.2003, p. 74. Decision as last amended by Decision 2005/28/EC. ANNEX I Annex I to Decision 93/52/EEC is replaced by the following: ANNEX I MEMBER STATES ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany IE Ireland LU Luxembourg HU Hungary NL Netherlands AT Austria SI Slovenia SK Slovakia FI Finland SE Sweden UK United Kingdom ANNEX II Annexes I, II and III to Decision 2003/467/EC are amended as follows: 1. In Annex I, Chapter 1 is replaced by the following: CHAPTER 1 Officially tuberculosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany FR France LU Luxembourg NL Netherlands AT Austria SK Slovakia FI Finland SE Sweden 2. In Annex II, Chapter 1 is replaced by the following: CHAPTER 1 Officially brucellosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany LU Luxembourg NL Netherlands AT Austria SK Slovakia FI Finland SE Sweden 3. In Annex III, Chapter 1 is replaced by the following: CHAPTER 1 Officially enzootic-bovine-leukosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany ES Spain FR France IE Ireland CY Cyprus LU Luxembourg NL Netherlands AT Austria SI Slovenia FI Finland SE Sweden UK United Kingdom